Judgment unanimously affirmed, with costs. Although the retaining wall was not built by the corporate defendant, as was inadvertently stated in the opinion of Special Term, the sequence is accurately stated in the decision and the conclusion reached is altogether correct. The judgment, respecting the extent of lateral support to be given the adjoining property, may be regarded as defined in paragraph 9 of the conclusions of law of the trial court. The injunctive provisions of the judgment, of course, are subject to application for modification on the basis of a showing of change in physical conditions. Concur — Peck, P. J., Cohn, Bastow and Rabin, JJ.